Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The objections to Claims 1-21 are withdrawn in light of Applicant’s amendment filed on 1/24/22. 

The rejections to Claims 1-21 for non-statutory double patenting are withdrawn in light of Applicant’s Terminal Disclaimer filed and approved on 1/24/22.     

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (CHANG, Pub. No:  US 2016-0286244; WOODMAN, Pub. No:  US 2011-0280540; MA, Pub. No.: US 2004-0201608) does not teach nor suggest in detail the limitations: 
“A computer-implemented method for creating at least one replay video of plural video streams associated with a broadcast event, the computer implemented method comprising: receiving by a session input device associated with a video replay system, the plural video streams of the broadcast event from plural video capturing devices installed at different locations of a facility hosting the broadcast event, wherein each of the video stream of the plural video streams from each of the video capturing devices of the plural  
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record CHANG does not teach or suggest in detail that each of the video streams from each of the video capturing devices provides a video track that has a different angle of view of the broadcast event.  CHANG is also silent to each of the plural video tracks contain a video window player that each represent a time based instance associated with the broadcast event.  Finally, the prior art does not disclose creation of a replay video of one or more video segments to be broadcast, such 
CHANG only teaches a video replay system that includes a display device, a replay controller connected to the display device, a session input device for receiving plural video streams installed at different locations of a facility hosting the broadcast event, and teaches video streams that come from respective video capturing devices.  The prior art also discloses generating a user interface on the display device that includes the ability to control replay operator modes that correspond to each of the video tracks.  The closest NPL ENGSTROM (ENGSTROM, “Temporal hybridity: Mixing live video footage with instant replay in real time”, 2010) discusses generally receiving video streams from a facility hosting a broadcast event whereby the streams have different broadcasting angles and is used to create video replays.  However, this NPL does not disclose a number of key claimed features to include at least video tracks that contain a video window player that each represents a time based instance associated with the broadcast event or disclose a replay video of one or more video segments to be broadcast, such that the replay video of the one or more video segments is created by a replay operator using the one or more replay operator modes.
Whereas, as stated above, Applicant’s claimed invention recites each of the video streams from each of the video capturing devices provides a video track that has a different angle of view of the broadcast event.  The invention also claims each of the plural video tracks contain a video window player that each represent a time based instance associated with the broadcast event and claims creation of a replay video of one or more video segments to be broadcast, such that the replay video of the one or 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-21 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481